ROBERTSON, Presiding Judge,
concurring in part and dissenting in part.
The trial court’s post-judgment order states, in pertinent part:
“the plaintiffs motion is granted and it is Adjudged that counsel for the plaintiff, ... is hereby awarded a judgment in the amount of $14,826.24 as attorney’s fee due and owing from plaintiff’s future benefits based on her life expectancy of 27.82 years.”
In my opinion, it is clear that the amount of the lump sum attorney fee, $14,826.24, is to be deducted from Holland’s “future benefits,” therefore, I would affirm as to that issue also.